DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-6, 11-12, 14-15, 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cioffi et al. US 2018/0323825.
Regarding claim 1, Cioffi et al. discloses in Figs 3A-5, a THz waveguide, comprising four conductive wires separated by an air gap, the THz waveguide allowing low-loss and dispersion-free propagation of a THz signal (paragraphs 0040, 0047-0048).
	Regarding claim 2, Cioffi discloses for allowing low-loss and dispersion-free propagation of a broadband THz signal in a range between 0.1 THz and 3.0 THz (paragraph 0052)
	Regarding claim 3, Cioffi discloses wherein at least one of: i) a diameter of the wires; and ii) the air gap, is selected according to a target bandwidth of a THz signal propagating through the waveguide (paragraph 0053).
	Regarding claim 4, Cioffi discloses wherein at least one of: i) a diameter of the wires; and ii) the air gap, is selected according to a target loss of the waveguide (paragraph 0053).
	Regarding claim 5, Cioffi discloses wherein the air gap is selected according to a target loss of the waveguide (paragraphs 0040, 0053).
	Regarding claim 6, Cioffi discloses wherein the wires are metallic wires (paragraph 0041).
Regarding claim 11, Cioffi further discloses in Fig. 1, a system for terahertz polarization-division multiplexing, comprising at least two THz sources (i.e., transmitter 12); a THz waveguide 16 and a THz receiver (CPE), wherein said THz waveguide comprises four conductive wires separated by an air gap; THz pulses from the THz sources being coupled into the THz waveguide; the THz waveguide transmitting the THz pulses independently (see claim 1), the THz waveguide operating as a broadband polarization-division multiplexer (see Fig. 1).
	Regarding claim 12, Cioffi discloses wherein said THz sources comprise THz photoconductive antennas excited with femtosecond pulses (see Fig. 5).
	Regarding claims 14 and 18, Cioffi discloses wherein at least one: i) a diameter of the wires and ii) the air gap, is selected according to at least one of: i) a target bandwidth of THz signals propagating through the THz waveguide, and ii) a target loss of the THz waveguide (paragraph 0053).
	Regarding claim 15, Cioffi discloses wherein the wires are metallic wires (paragraph 0041).
	Regarding claim 17, Cioffi discloses a method for terahertz polarization-division multiplexing, comprising multiplexing THz pulses from terahertz sources (i.e., transmitter 12) in free-space, coupling resulting multiplexed THz pulses into a THz waveguide comprising four conductive wires separated by an air gap (see claim 1); and demultiplexing the multiplexed THz pulses after propagation in the waveguide (see Fig. 1).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 10, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cioffi et al. US 2018/0323825 in view of Lee et al. Terahertz band gaps induced by metal grooves inside parallel-plate waveguides. Opt. Express 20,
6116 (2012).

	Regarding claims 10, 16, 19 and 20 Cioffi does not specifically disclose multiscale-structured grooves along the wires.
	Lee et al. discloses the well-known THz waveguide is engraved with multiscale-structured grooves along the wires (see abstract).
	Before the effective filling date of the claimed invention, it would have been obvious to an artisan to include the teaching of Lee in the waveguides of Cioffi.
	One of ordinary skill in the art would have been motivated to do that in order to allow low-loss and dispersion-free propagation of a THz signal.

 5.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cioffi et al. US 2018/0323825 in view of Van Mechelen et al. US 2015/0212060.
	Regarding claim 13, Cioffi does not specifically disclose wherein said THz receiver comprises a ZnTe crystal.
	Van Mechelen et al. discloses the well-known THz receiver comprises a ZnTe crystal (paragraph 0035).
	Before the effective filling date of the claimed invention, it would have been obvious to an artisan to include the teaching of Van Mechelen in the system of Cioffi.
	One of ordinary skill in the art would have been motivated to do that in order to enhance the detection of the THz signal.
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 6.	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
a.	Mendis et al. U.S. Publication no. 2009/0273532.  Ultra low loss waveguide for broadband terahertz radiation
b.	Willis III et al. U.S. Patent no. 10,992,343.  Guided electromagnetic wave communication via an underground cable
c.	Henry et al. U.S. Patent no. 10,381,703.  Transmission medium having multiple cores and including a material disposed between the multiple cores for reducing cross-talk

7.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Dzung D Tran whose telephone number is (571)
272-3025. The examiner can normally be reached on 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, David Payne, can be reached on (571) 272-3024. The fax phone number
for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only.
For more information about the PAIR system, see http://pair-direct.uspto gov.
Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DT
08/12/2022

/Dzung D Tran/
Primary Examiner, Art Unit 2637